Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment to acquire CLT from CTVglobemedia TORONTO, March 7 /CNW/ - Corus Entertainment Inc. (TSX:CJR.B; NYSE:CJR) announced today that the Company has reached an agreement to purchase the analog specialty television service CLT (Canadian Learning Television) from CTVglobemedia. The transaction is subject to approval by the Canadian Radio-television and Telecommunications Commission (CRTC). The acquisition price for CLT is approximately $73 million Cdn (subject to the customary closing adjustments). "The acquisition of CLT represents another great growth opportunity for Corus Entertainment," said John Cassaday, President and CEO, Corus Entertainment. "We are convinced that with the access to over 5 million households that CLT currently enjoys we have the know-how and experience to build on the success the network has achieved thus far." About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
